Citation Nr: 1339478	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of March 2011 of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating.

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The holding of Rice is inapplicable here.  Though the Veteran is not working, the evidence indicates that he retired after 32 years with the same company.  Though the Veteran has stated that his PTSD made it more difficult to work, he has not contended that his PTSD renders him unable to find gainful employment, and he stated that he is considering returning to his old company as a consultant .  A claim for a TDIU has not been raised by the record and will not be considered.  


FINDING OF FACT

The Veteran's PTSD symptomatology has resulted in occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With increased ratings claims, it is generally assumed that a claimant seeks the maximum rating available, and the claim remains in controversy where less than the maximum is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In his March 2013 hearing, however, the Veteran twice indicated that any increase to 50 percent or higher would satisfy his appeal.  In this decision, the Board is granting an increase for the Veteran's PTSD to 50 percent.  The Veteran's appeal is thus satisfied, and the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Entitlement to an Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Since the issue in this case is entitlement to an increased rating, the present level of disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At a VA examination in December 2010, the Veteran described his history of suffering from PTSD symptoms since his active service.  The Veteran stated that he has been married and divorced four times.  He was employed at one place for 32 years (from 1978 until his retirement in 2010), and he spoke of the possibility of returning to that company as a consultant.  The Veteran stated that he has abstained from alcohol and illegal drugs since 1991.  

The mental status examination revealed that the Veteran was casually dressed and cleanly groomed.  He maintained sound eye contact, his speech was logical and coherent, and he was well-oriented.  His insight was described as partial to fair.  There was no evidence of delusions, and he denied suffering from hallucinations.  The Veteran described being a light sleeper, stating that he awoke almost hourly.  He stated that his nightmares were decreasing in frequency.  The Veteran denied current suicidal intent.  The Veteran described being hypervigilant, including by monitoring the doors to his home.  The Veteran stated that though he has a temper, he is able to keep it controlled better now than he has in the past.  He stated that he distances himself emotionally from others, including his family.  

The Veteran did endorse homicidal ideations against a group of people with whom his son associated before his suicide and a woman at his previous job who he considered a snitch.  The Veteran stated that he had difficulty shedding the fantasy and intrusive thoughts of harming these individuals, but did state that he is self-controlled and had no intention to follow through with his thoughts.  The examiner determined that the Veteran was not a threat to these individuals.

The examiner diagnosed the Veteran as suffering from PTSD, adult onset, moderate intensity.  The examiner assigned a GAF score of 50.  He wrote that though the Veteran was employed for 32 years, he nonetheless struggled with PTSD symptomatology.  He also stated that the Veteran's quality of life has been affected, noting that the Veteran lives alone and experiences intrusive thoughts.  

A February 2011 VA treatment note reflects that the Veteran was struggling with nightmares, anxiety in crowds, and isolation.  

In his April 2011 notice of disagreement, the Veteran stated that he suffers from panic attacks, sometimes on a daily basis.  He stated that he does not like to be around crowds, that he does not have friends, and that he finds it difficult to maintain relationships.  He wrote of problems with short term memory and with following instructions.  

In his January 2012 substantive appeal, the Veteran stated that he attends AA meetings but does not go to social functions.  He stated that he has panic attacks at least once a week, and that he suffers from sleep impairment.  He again spoke of his difficulty with short term memory.  

In his March 2013 hearing, the Veteran stated that he retired early as he was not able to handle his duties any longer.  

This evidence shows that the Veteran's symptoms and the effect they have on his social and occupational outlook more closely match the 50 percent rating.  The Veteran has described suffering from frequent panic attacks, a difficulty in understanding complex commands (as evidenced by his difficulty in following directions), impaired short term memory, impaired abstract thinking (evinced by his thoughts without plans of harming others), and a difficulty in establishing work and social relationships.  Each of these symptoms is described by the 50 percent rating.  These symptoms have resulted in the occupational and social impairment with reduced reliability that is required for this increased rating.  An increased, 50 percent rating is thus warranted.  

The Veteran's symptoms do not rise to the level or approximate those required for a 70 percent rating.  For example, there is no evidence of current suicidal ideation, speech impairments, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Though the Veteran suffers from panic attacks and depression, the evidence does not show that it precludes the Veteran's ability to live independently.  Though the Veteran is hypervigilant, the evidence does not show that this results in interference with routine activities.  Though the Veteran has few friends, he still attends AA meetings and has spoken of a desire to become more involved with groups helping recent veterans.  These facts show that he does not have an inability to establish and maintain effective relationships.  Though the examiner assigned a GAF score of 50, indicating serious symptoms, the symptoms found by the examiner do not match those described by either the assigned GAF score or by the 70 percent rating.  

An extraschedular rating is also not warranted.  The evidence shows that the Veteran's service-connected PTSD results in panic attacks, impaired memory, impaired abstract thinking, and a difficulty in establishing relationships; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).





ORDER

Entitlement to an initial disability rating of 50 percent for PTSD is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


